In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), dated July 24, 1989, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff failed to comply with Town Law § 65 (3).
Ordered that the order is affirmed, with costs.
The plaintiff failed to file a verified notice of claim with the Town Clerk of the Town of Mamaroneck in accordance with Town Law § 65 (3) within six months after accrual of his cause of action against the Town for breach of contract. Since the *444courts lack authority to disregard the lack of verification of a notice of claim against a town based on a contractual dispute (see, Aqua Dredge v Little Harbor Sound Civic Improvement Assn., 114 AD2d 825), the plaintiff’s unverified letters of January 6, 1982, and January 19, 1982, notifying the Chief of Police and Town Board of his claim, do not substantially comply with Town Law § 65 (3). Brown, J. P., Balletta, Rosenblatt and Ritter, JJ., concur.